DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 22 Sep 2022 for application number 17/384,363. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 Mar 2022 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “unfoldably displaying the at least one functional card in the target page; or foldably displaying the at least one functional card in the target page” on lines 8-9 should read, “unfoldably displaying the target functional card or the target functional card group in the target page; or foldably displaying the at least one functional card in the target page”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase, “the preferentially displaying a target functional card or a target functional card group” on line 10 should read, “the preferentially displaying the target functional card or the target functional card group”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase, “unfoldably displaying the at least one functional card in the target page; or foldably displaying the at least one functional card in the target page” on lines 10-11 should read, “unfoldably displaying the target functional card or the target functional card group in the target page; or foldably displaying the at least one functional card in the target page”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase, “the preferentially displaying a target functional card or a target functional card group” on line 12 should read, “the preferentially displaying the target functional card or the target functional card group”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase, “unfoldably displaying the at least one functional card in the target page; or foldably displaying the at least one functional card in the target page” on lines 10-11 should read, “unfoldably displaying the target functional card or the target functional card group in the target page; or foldably displaying the at least one functional card in the target page”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase, “the preferentially displaying a target functional card or a target functional card group” on line 12 should read, “the preferentially displaying the target functional card or the target functional card group”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-9, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. [hereinafter as Dascola] (US 2017/0046024 A1) in view of Ma et al. [hereinafter as Ma] (US 2014/0009402 A1).
In reference to claim 1, Dascola teaches an interface display method, applied to a terminal, comprising: 
receiving a first input for triggering display of a target page, wherein the target page comprises at least two functional cards [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture]; and 
displaying, in response to the first input, functional cards in the target page according to a display mode corresponding to an operating parameter of the first input [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture], wherein different operation parameters correspond to different display modes [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture; Fig. 5K3-5K4, paras 0307-0308 disclose that a touch input displays various objects, i.e. cards, on the display];
the display mode comprises at least one of: preferentially displaying a target functional card or a target functional card group in the target page [Figs. 5L6-5L8, paras 0323-0324 disclose groups of cards 5238, 5268, 5240, 5242 that are displayed based on the input at 5266; these particular groups are displayed, i.e. preferentially];
unfoldably displaying the at least one functional card in the target page; or foldably displaying the at least one functional card in the target page [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture; these cards are displayed unfoldably; Fig. 5K7-5L2, paras 0316-0321 disclose interfaces that are displayed both contracted, i.e. foldably, and expanded, i.e. unfoldably].
However, Dascola does not explicitly wherein the preferentially displaying a target functional card or a target functional card group in the target page comprises: displaying the target functional card or the target functional card group at the top of the target page; or skipping to a position where the target functional card or the target functional card group is located in the target page to display.
Ma teaches foldably displaying the at least one functional card in the target page [Fig. 9, para 0053 discloses cards that are displayed folded]; the display mode comprises at least one of: preferentially displaying a target functional card or a target functional card group in the target page [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position]; wherein the preferentially displaying a target functional card or a target functional card group in the target page comprises: displaying the target functional card or the target functional card group at the top of the target page; or skipping to a position where the target functional card or the target functional card group is located in the target page to display [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position].
It would have been obvious to one of ordinary skill in art, having the teachings of Dascola and Ma before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Dascola to include the functionality as taught by Ma in order to obtain a display interface in which a card may be preferentially displayed at the top of a screen based on a particular input. 
One of ordinary skill in the art wanted to be motivated to obtain a display interface in which a card may be preferentially displayed at the top of a screen based on a particular input to reduce user frustration [Ma, para 0002].

In reference to claim 2, Dascola and Ma teach the invention of claim 1.
Dascola further teaches The method according to claim 1, wherein the first input comprises a first sub-input and a second sub-input [paras 0323-0327 disclose various inputs that may be made on the cards, i.e. first sub-input, second-sub input, etc.].
Dascola teaches inputs of various durations, as well as sliding gestures [Dascola: at least paras 0119-0120 disclose durations of inputs; at least paras 0070, 0117, 0119 disclose swipe, i.e. slide, gestures].
Ma teaches the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
displaying a functional card option and/or a functional card group option in the target page in a preset area of a terminal screen, in a case where detecting that an input duration of the first sub-input more than a preset duration [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position], or determining the target functional card or the target functional card group selected by a user according to a sliding end point position of the second sub-input in the preset area, in a case where detecting that the second sub-input is an input sliding towards the preset area, and preferentially displaying the target functional card or the target functional card group in the target page [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position].

In reference to claim 6, Dascola and Ma teach the invention of claim 1.
Dascola teaches The method according to claim 1, wherein the operating parameter comprises an operating area [Figs. 5L6-5L8, paras 0323-0324 disclose an input at 5266]; and 
the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
determining a functional card or a functional card group corresponding to the operating area according to the operating area of the first input [Figs. 5L6-5L8, paras 0323-0324 disclose groups of cards 5238, 5268, 5240, 5242 that are displayed based on the input at 5266], and 
preferentially displaying the functional card or the functional card group corresponding to the operating area in the target page [Figs. 5L6-5L8, paras 0323-0324 disclose groups of cards 5238, 5268, 5240, 5242 that are displayed based on the input at 5266; these particular groups are displayed, i.e. preferentially].

In reference to claim 7, Dascola and Ma teach the invention of claim 1.
Dascola teaches The method according to claim 1, wherein after displaying the functional card in the target page according to the display mode corresponding to the operating parameter of the first input, the method further comprises: 
displaying a corresponding application mark on at least one functional card in the target page [Figs. 5L6-5L8, paras 0323-0324 disclose a “show more” affordance at 5270 and on other cards]; and 
displaying a quick application interface corresponding to a first functional card if detecting a touch operation aiming at the application mark on the first functional card, wherein the quick application interface is an interface for displaying detailed contents corresponding to the functional cards without starting an application program [Figs. 5L6-5L8, paras 0323-0324 disclose a “show more” affordance at 5270 and on other cards, which displays additional information in the mini application object, i.e. quick application card interface], and 
the first functional card is any one of the at least one functional card [Figs. 5L6-5L8, paras 0323-0324 disclose a “show more” affordance at 5270 and on other cards].

In reference to claim 8-9, claim 8-9 are rejected for the same reasons as that of claims 1-2.
In reference to claims 13-14, claims 13-14 are rejected for the same reasons as that of claims 6-7, respectively.
In reference to claim 15-16, claim 15-16 are rejected for the same reasons as that of claims 1-2.
In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 6-7, respectively.

Claim 4-5, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola in view of Ma further in view of Shim et al. [hereinafter as Shim] (US 2018/0181733 A1).
In reference to claim 4, Dascola and Ma teach the invention of claim 1 above.
Dascola further teaches the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture; Fig. 5K3-5K4, paras 0307-0308 disclose that a touch input displays various objects, i.e. cards, on the display] and unfoldably displaying the at least one functional card in the target page [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture; these cards are displayed unfoldably; Fig. 5K7-5L2, paras 0316-0321 disclose interfaces that are displayed both contracted, i.e. foldably, and expanded, i.e. unfoldably].
However, Dascola and Ma do not explicitly teach: The method according to claim 1, wherein the operating parameter comprises fingerprint information; and 
the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
collecting the fingerprint information when a user performs the first input, 
determining at least one functional card corresponding to preset fingerprint information in a case where the fingerprint information is matched with the preset fingerprint information, and unfoldably displaying the at least one functional card in the target page.
Shim teaches The method according to claim 1, wherein the operating parameter comprises fingerprint information [para 0150 discloses fingerprint information]; and 
the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
collecting the fingerprint information when a user performs the first input [para 0150 discloses fingerprint information], 
determining at least one functional card corresponding to preset fingerprint information in a case where the fingerprint information is matched with the preset fingerprint information, and unfoldably displaying the at least one functional card in the target page [Fig. 30(b), para 0150 discloses that part of a message is displayed, i.e. displayed unfoldably, after fingerprint authentication]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Dascola, Ma, and Shim before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Dascola and Ma to include the functionality as taught by Shim in order to obtain a display interface in which a card may be displayed unfoldably upon fingerprint authentication. 
One of ordinary skill in the art wanted to be motivated to obtain a display interface in which a card may be displayed unfoldably upon fingerprint authentication to protect personal information [Shim, para 0005].

In reference to claim 5, Dascola, Ma, and Shim teach the invention of claim 4 above.
Shim further teaches The method according to claim 4, wherein after collecting the fingerprint information when the user performs the first input, the method further comprises: 
foldably displaying the at least one functional card in the target page in a case where the fingerprint information is not matched with the preset fingerprint information [para 0149 discloses hiding information, i.e. displaying foldably, for instance, not showing a message, without fingerprint authentication]. 

In reference to claims 11-12, claims 11-12 are rejected for the same reasons as that of claims 4-5, respectively.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 4-5, respectively.

Response to Arguments
Regarding Applicant’s arguments towards Dascola, Examiner respectfully disagrees. On page 13, lines 4-16, Applicant mentions arguments regarding Dascola; however, the current claim language does not exemplify, “the specific effects of different input parameters on triggering the display of mini application objects, such as the contact of different characteristic intensity on the home screen can trigger the home screen to display the mini application objects in different display modes; Applicant does not specify in the current claim language any further exemplary language regarding the “input,” “operating parameters,” and/or “display modes.” As such, and upon further consideration, Examiner contends that Dascola teaches, “wherein different operation parameters correspond to different display modes” [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture; Fig. 5K3-5K4, paras 0307-0308 disclose that a touch input displays various objects, i.e. cards, on the display]. Dascola is capable of displaying different content and content differently, i.e. different display modes, based on different inputs. 
 	Further arguments on page 13 regarding Dascola are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
The arguments regarding Walkin are moot, as Walkin is no longer referenced in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173